Execution Version


INCREASE AGREEMENT


THIS INCREASE AGREEMENT, dated as of July 24, 2018 (this “Agreement”), by and
among the institution set forth on Schedule 1 hereto (the “Incremental Lender”),
PAR PETROLEUM, LLC, a Delaware limited liability company (the “Company”), PAR
HAWAII, INC., a Hawaii corporation (“PHI”), MID PAC PETROLEUM, LLC, a Delaware
limited liability company (“Mid Pac”), HIE RETAIL, LLC, a Hawaii limited
liability company (“HIE”), HERMES CONSOLIDATED, LLC (d/b/a Wyoming Refining
Company), a Delaware limited liability company (“Hermes”), and WYOMING PIPELINE
COMPANY LLC, a Wyoming limited liability company (“WPC”, and together with the
Company, PHI, Mid Pac, HIE, and Hermes, collectively, the “Borrowers”) and BANK
OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to that certain Loan and Security Agreement,
dated as of December, 21, 2017, by and among the Borrowers, certain subsidiaries
of the Borrowers named as guarantors therein, each lender (collectively, the
“Lenders” and individually, a “Lender”) from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and collateral agent, as amended
by that certain First Amendment to Loan and Security Agreement, dated as of
April 3, 2018 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not otherwise defined herein being used herein as therein defined); and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request an increase in the Commitments (such additional
Commitments, the “Incremental Revolving Facility Commitments”) by entering into
one or more increase agreements with the Incremental Lender;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1.Incremental Revolving Facility Commitments.
(a)    The Incremental Lender party hereto hereby agrees to commit to provide
its respective Incremental Revolving Facility Commitment as set forth on
Schedule 1 annexed hereto, on the terms and subject to the conditions set forth
below.
(b)    On the Effective Date (as defined below), (i) each of the existing
Lenders that is not an Incremental Lender shall be deemed to assign to the
Incremental Lender, and the Incremental Lender shall be deemed to purchase from
each of the applicable existing Lenders, at the principal amount thereof (i.e.,
at par), such interests in the outstanding Loans and participations in Letters
of Credit and Swingline Loans outstanding on the Effective Date that will result
in, after giving effect to all such deemed assignments and purchases, such Loans
and participations in Letters of Credit and Swingline Loans being held by
existing Lenders and the Incremental Lender ratably in accordance with their
Commitments after giving effect to the addition of the Incremental Revolving
Facility Commitments hereby as described on Schedule 2 annexed hereto; (ii) each
Incremental Revolving Facility Commitment shall be deemed, for all purposes, a
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Loan and have the same terms as any existing Loan and (iii) the Incremental
Lender shall become a Lender with respect to the Commitments and all matters
relating thereto.
(c)    The Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such




    

--------------------------------------------------------------------------------




other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or agent thereunder and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
(d)    If the Incremental Lender is a Foreign Lender, delivered herewith to
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Incremental
Lender may be required to deliver to Administrative Agent pursuant to Section
5.9 of the Credit Agreement.
(e)    Immediately after the Effective Date, the available increase in the
Lenders’ Commitments pursuant to Section 2.1.7 of the Credit Agreement, subject
to the terms and conditions thereof and the terms of the Credit Agreement, shall
be $65,000,000. Immediately after the Effective Date, each Lender’s Commitments
pursuant to the Credit Agreement shall be as set forth on Schedule 2 hereto.
SECTION 2.Incremental Revolving Facility Commitments. Schedule 1.1 of the Credit
Agreement is hereby replaced by Schedule 2 hereof.
SECTION 3.Confirmation of Loan Documents. Each Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party,
including its obligations and the Liens granted by it under the Security
Documents to which it is a party and confirms that all references in such
Security Documents to the “Credit Agreement” (or words of similar import) refer
to the Credit Agreement as amended and supplemented hereby without impairing any
such obligations or Liens in any respect.
SECTION 4.Conditions to Effectiveness. The effectiveness of this Agreement and
the obligation of the Incremental Lender to make Loans under the Incremental
Revolving Facility Commitments hereunder are subject to the satisfaction or
waiver of each of the following conditions (the date on which such conditions
are satisfied or waived, the “Effective Date”):
(a)    The Administrative Agent shall have received (i) a counterpart of this
Agreement, executed and delivered by the Borrowers and the Incremental Lender,
(ii) a reaffirmation agreement in form and substance reasonably satisfactory to
the Administrative Agent, executed and delivered by each of the Loan Parties
with respect to its obligations and the Liens granted by it under the Security
Documents and (iii) a reaffirmation agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by Par Pacific
Holdings, Inc., a Delaware corporation (the “Parent”), with respect to its
obligations under that certain Guaranty, dated as of December 21, 2017 (as may
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Parent Guaranty”), between the Parent and the Administrative
Agent.
(b)    The Administrative Agent shall have received a certificate, executed on
behalf of a duly authorized Senior Officer of each Borrower, which certificate
shall certify (i) no Default or Event of Default shall exist immediately before
or after giving effect to the requested increase, (ii) the representations and
warranties of Parent, PHR, each Future Intermediation Subsidiary and each
Obligor in the Loan Documents to which they are a party shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on the date of, and upon giving effect to, such
requested increase (except for


2


    

--------------------------------------------------------------------------------




representations and warranties that expressly relate to an earlier date, in
which case they are true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) as of such earlier
date, and except that the representations and warranties contained in Section
9.1.4(a) of the Credit Agreement shall be deemed to refer to the most recent
statements of Borrower and its Subsidiaries furnished pursuant to clauses (a)
and (b), respectively, of Section 10.1.2 of the Credit Agreement), (iii) no
reduction in Commitments pursuant to Section 2.1.4 of the Credit Agreement has
occurred prior to the requested increase, and (iv) the requested increase does
not cause the Commitments to exceed 90% of any applicable cap under the Secured
Notes Indenture.
(c)    The Incremental Lender, or an affiliate thereof, shall have received all
fees due and payable to it by the Borrowers as separately agreed between the
Incremental Lender and the Borrowers.
(d)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Effective Date.
(e)    The Administrative Agent shall have received with respect to each
Borrower (i) certificates of good standing as of a recent date issued by issued
by the Secretary of State or other appropriate official of such Person’s
jurisdiction of organization and (ii) Administrative Agent shall have received a
certificate of a duly authorized officer of each Borrower, certifying (A) that
there have been no changes to the Organic Documents of such entity from those
most recently delivered to the Administrative Agent in connection with the
Credit Agreement and that such documents remain in full force and effect and (B)
that an attached copy of resolutions authorizing execution and delivery of this
Agreement and any related Loan Documents and the borrowings hereunder and
thereunder is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility.
(f)    The Administrative Agent shall have received a Note executed by the
Borrowers in favor of each Lender requesting a Note.
SECTION 5.Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants, as of the Effective Date, that each of the
representations and warranties contained in Section 9 of the Credit Agreement
and in each of the other Loan Documents is true and correct in all material
respects (except with respect to representations and warranties which are
expressly qualified by materiality, which shall be true and correct in all
respects) on and as of the Effective Date as if made on and as of such date
except to the extent that such representations and warranties expressly
specifically refer to an earlier date (in which case such representations and
warranties are true and correct in all material respects as of such earlier
date).
SECTION 6.Effects on Loan Documents.
(a)    Except as specifically amended herein, all Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.


3


    

--------------------------------------------------------------------------------




(c)    The Borrowers and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Loan Document.
SECTION 7.Amendments; Execution in Counterparts.
(a)    This Agreement shall not constitute an amendment of any other provision
of the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrowers
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.
(b)    This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrowers, the Administrative Agent,
the Incremental Lender and the other Lenders party hereto. This Agreement may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission shall be effective
as delivery of a manually executed counterpart hereof.
SECTION 8.GOVERNING LAW; WAIVERS. THIS AGREEMENT AND ALL CLAIMS SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS. TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PHR, EACH FUTURE
INTERMEDIATION SUBSIDIARY AND EACH OBLIGOR WAIVES THE RIGHT TO TRIAL BY JURY
(WHICH ADMINISTRATIVE AGENT, THE INCREMENTAL LENDER HEREBY ALSO WAIVES) IN ANY
PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY TO THIS AGREEMENT, ANY
LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION AND IN SECTION 15.15 OF THE CREDIT AGREEMENT.


[Remainder of page intentionally left blank]


4


    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date set forth above.


BORROWERS:


PAR PETROLEUM, LLC




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer


PAR HAWAII, INC.




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer


MID PAC PETROLEUM, LLC




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer


HIE RETAIL, LLC




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer


HERMES CONSOLIDATED, LLC




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer


WYOMING PIPELINE COMPANY LLC




/s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer
 
 

 






[SIGNATURE PAGE TO INCREASE AGREEMENT]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as Administrative Agent




By: /s/ Mark Porter    
Name: Mark Porter
Title: SVP








[SIGNATURE PAGE TO INCREASE AGREEMENT]

--------------------------------------------------------------------------------







AMERICAN SAVINGS BANK FSB,
as an Incremental Lender




By: /s/ Edward Chin    
Name: Edward Chin
Title: First Vice President
















[SIGNATURE PAGE TO INCREASE AGREEMENT]